DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,780,907 issued to Camarco et al.
Regarding Claim 1, Camarco et al. teaches in Figures 1-60B and respective portions of the specification of a variable pitch vehicle hitch adapter (500; embodiment shown in Figures 46A-46B) for carrying a cargo cart (100), comprising: 
a receiver tongue (406) having a first end configured to be releasably received within a hitch receiver (400) of the vehicle (404); 
an adjustment post (the vertical portion of element 406 where two vertically arranged through holes are shown in Figure 17) having an elongated body extending between a top end and a bottom end; 
a mounting box (500) comprising a cavity for receiving the top end of the adjustment post (see Figure 18); 
the mounting box (500) having an upper surface (see where slots 508 are located in Figure 16) configured for receiving (see Figures 22A-22C) a first mounting surface (tines 144) of the cargo cart (100); wherein 
a second end (end opposite end received in hitch receiver 400) of the receiver tongue (406) is coupled to the adjustment post at a location between the top end and bottom end; and 
a pitch adjustment mechanism (set screw 514 and level adjustment roller 512) coupled to the mounting box (500; Figures 46A-46B), the pitch adjustment mechanism configured to provide for adjustment of a pitch mounting angle between the cargo cart and the vehicle (see at least Col. 17, lines 15-35).
Regarding Claim 13, Camarco et al. teaches in Figures 1-60B and respective portions of the specification a cargo system for removably coupling a cargo cart (100) to a hitch receiver (400) of a vehicle (404), comprising: 
(a) a cargo cart (100), comprising: (i) an upper frame member (top deck 106) comprising a first mounting surface (tines 144); (ii) a lower frame member (undercarriage portion ) comprising a second mounting surface (see where wheels are mounted, for example) ; (iii) wherein the lower frame member is configured to vertically translate (elements 152 and 154 form a scissor linkage) with respect to the upper frame member (106); 
(b) a variable pitch vehicle hitch adapter, comprising: (i) a receiver tongue (406) having a first end configured to be releasably received within a hitch receiver (400) of the vehicle (404); (ii) an adjustment post (the vertical portion of element 406 where two vertically arranged through holes are shown in Figure 17) having an elongated body extending between a top end and a bottom end; (iii) a mounting box (500) comprising a cavity for receiving the top end of the adjustment post (see Figure 18); (iv) the mounting box (500) having an upper surface (see where slots 508 are located in Figure 16) configured for receiving the first mounting surface (144) of the cargo cart (100); (v) wherein a second end (end opposite end received in hitch receiver 400) of the receiver tongue (406) is coupled (shown to be connected in Figure 17) to the adjustment post (vertical portion of element 406) at a location between the top end and bottom end; and (vi) a pitch adjustment mechanism (set screw 514 and level adjustment roller 512) coupled to the mounting box (500), the pitch adjustment mechanism configured to provide for adjustment of a pitch mounting angle between the cargo cart and the vehicle (see at least Col. 17, lines 15-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarco et al (as disclosed above) in view of U.S. Patent Publication No. 2014/0375040 issued to Rhodes.
Regarding Claim 9, Camarco et al. disclose the claimed invention except for teaching the adjustment post comprises a height adjustment post slideably coupled to the second end of the receiver tongue via a height adjustment receiver; the height adjustment post comprising an array of pairs of opposing spaced apart height adjustment apertures disposed along a longitudinal length of a body of said height adjustment post such that the height of the mounting box may be adjusted by sliding the height adjustment post within the height adjustment receiver.
Rhodes teaches of a vehicle hitch adapter teaches of a height adjustment post (68) that is slideably coupled to the end of receiver tongue at column (48).  The height adjustment post (68) includes a plurality of apertures (holes Y) for slidingly adjusting the height of the height adjustment post.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a height adjustment post and column, as taught by Rhodes, for the vehicle hitch taught by Camarco et al.  One would be motivated to provide a height adjustment post and column to allow the vertical height of the mounting box (Camarco et al. element 500) to be adjusted relative to the ground.
Allowable Subject Matter
Claims 22-28 allowed.
Claims 2-8, 10-12, 14-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of a scissor lift cargo cart mounted to a vehicle hitch receiver, where the cart includes an upper frame member with a first mounting surface, a lower frame member with a second mounting surface, where a scissor lift assembly couples the upper frame member to the lower frame member; where the first mounting surface is configured to be received on a mounting box of a hitch adapter coupled to the vehicle hitch receiver; and where, as a result of contraction of the scissor lift assembly to retract the upper frame member with respect to the lower frame member, the second mounting surface is configured to engage a second location on the hitch adapter at a spaced-apart location from the first mounting surface, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618